Title: To Thomas Jefferson from Edward Carrington, 10 August 1788
From: Carrington, Edward
To: Jefferson, Thomas


          
            
              My Dear Sir
            
            New York Augt. 10. 1788.
          
          Having but a few Minutes notice of this opportunity by Mr. Tillier I can make but little more use of it, than to acknowledge the receipt of your favor of the 27th. of May, and to send you the second Vol. of the Federalist. The first, I hope, you have received before this.—Virginia and New York have both adopted the  Constitution, as you will be more particularly informed by Mr. Madison and Mr. Brown, who have written you. North Carolina commenced her session on the 17th. Ult. and is probably the 12th. Adopting State before this day. Rhode Island has taken no regular step in the business as yet—a kind of informal reference of it was made to the people by the Legislature, which terminated something like a rejection. I suppose however that she must soon take measures for adopting. Perhaps no coercive measures would be pursued to compel her, but it is impossible she can continue to treat with contempt a measure which is so generally embraced by the other States.
          The good fortune of the Chevalier Jones in the service of the Empress gives me much pleasure. Your hint respecting a similar promotion here, shall be attended if there shall appear, in the Course of the present session of Congress, a prospect of succeeding in an attempt to procure it. I regret however that whilst foreign Nations are contending for eminence in confering distinctions upon this officer, this, of which he professes himself a Citizen, should appear, scarcely, to remember the events which founded his Character.
          I a few days ago did myself the pleasure to write to Mr. Short by way of Holland. Be pleased to present me to him and assure yourself that it is with much satisfaction that I have the Honor to be Your affectionate Friend & very humble servt.,
          
            Ed. Carrington
          
        